723 N.W.2d 868 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Wayman PATTERSON, Jr., Defendant-Appellant.
Docket No. 132069. COA No. 268153.
Supreme Court of Michigan.
November 29, 2006.
On order of the Court, the application for leave to appeal the August 2, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motions for miscellaneous relief are DENIED.